                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO.: 5:21-CV-00132-D

 GILBERT BREEDLOVE and
 THOMAS HOLLAND,

                          Plaintiffs,
       V.
                                                                       ORDER
 THE NORTH CAROLINA ADMINISTRATIVE
 OFFICE OF THE COURTS,
 HONORABLE JUDGE RICHARD K. WALKER,
 Chief District Court Judge, and
 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

                          Defendants.


       THIS MATTER having come before the undersigned upon Plaintiffs' Motion for

substitution of The Honorable Judge Roy Wijewickrama, current Chief District Court Judge of

Graham and Swain Counties, as a named party defendant in lieu of the original named defendant

The Honorable Judge Walker, retired, pursuant to Fed.R.Civ.P. 25(d).

       And after review of the pleadings and Fed.R.Civ.P. 25(d), the Court being of the opinion

that the substitution should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT The Honorable

Judge Wijewickrama be substituted as a named party defendant in lieu of the original named

defendant The Honorable Judge Walker.



SO ORDERED. This the l.iday of May, 2021.
                                             ~ £>o._:vM
                                           J ASC. DEVER III
                                           United States District Judge
